FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 LAURIE L. WELLINGTON,                           No. 16-15188
                 Plaintiff-Appellant,
                                                   D.C. No.
                     v.                         1:14-cv-01207-
                                                     SMS
 NANCY A. BERRYHILL, Acting
 Commissioner Social Security,
               Defendant-Appellee.                 OPINION



        Appeal from the United States District Court
            for the Eastern District of California
       Sandra M. Snyder, Magistrate Judge, Presiding

         Argued and Submitted September 14, 2017
                 San Francisco, California

                   Filed December 29, 2017

  Before: Ronald M. Gould and Paul J. Watford, Circuit
      Judges, and W. Louis Sands, * District Judge.

                   Opinion by Judge Gould;
                   Dissent by Judge Watford


    *
      The Honorable W. Louis Sands, United States District Judge for
the Middle District of Georgia, sitting by designation.
2                 WELLINGTON V. BERRYHILL

                          SUMMARY **


                          Social Security

    The panel affirmed the district court’s order affirming
the Social Security Administration Commissioner’s denial
of a claimant’s application for Social Security Disability
Insurance benefits and partial denial of the claimant’s
application for Supplemental Security Income benefits.

    The panel rejected claimant’s contention that Social
Security Ruling (“SSR”) 82-30 required the administrative
law judge (“ALJ”) to call a medical advisor at the hearing to
help determine claimant’s disability onset date. The panel
held that under ordinary circumstances, an ALJ was
equipped to determine a claimant’s disability onset date
without calling on a medical advisor. The panel held that
because the record was adequate even before claimant saw a
mental health specialist and no reasonable medical expert
could have inferred that her disability began before May
2010, SSR 83-20 did not require the ALJ to consult a
medical advisor before determining claimant’s disability
onset date.

    Judge Watford dissented. Because the evidence was
ambiguous as to when claimant’s impairments became
disabling, Judge Watford would hold that the ALJ erred in
determining that the record conclusively supported May 26,
2010 as the date claimant’s impairments became severe
enough to prevent her from engaging in substantial gainful

    **
       This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
                WELLINGTON V. BERRYHILL                    3

activity; and he would remand for the ALJ to appoint a
medical advisor in the case.


                        COUNSEL

Lawrence D. Rohlfing (argued), Santa Fe Springs,
California, for Plaintiff-Appellant.

Elizabeth Firer (argued) and Marcelo Illarmo, Special
Assistant United States Attorney; Deborah Lee Stachel,
Regional Chief Counsel, Region IX; Phillip A. Talbert,
Acting United States Attorney; Social Security
Administration, San Francisco, California; for Defendant-
Appellee.


                        OPINION

GOULD, Circuit Judge:

    Laurie Wellington appeals from the district court’s order
affirming     the     Social      Security   Administration
Commissioner’s denial of her application for Social Security
Disability Insurance benefits and partial denial of her
application for Supplemental Security Income benefits. The
Administrative Law Judge concluded that Wellington was
not disabled until May 26, 2010, after both the period in
which she was insured for SSDI benefits and the date on
which she applied for SSI benefits. On appeal, Wellington
contends that the ALJ erred by not calling a medical advisor
at the hearing to help determine the onset date of her
disabilities. We reject this contention and we affirm.
4               WELLINGTON V. BERRYHILL

                              I

    Wellington      experienced    psychological     trauma
throughout her life. As a child, she suffered chronic sexual
abuse and shielded her younger siblings from domestic
violence at home. As an adult, she was regularly beaten by
an ex-boyfriend over the course of eight years, was
emotionally abused by her ex-husband during their twelve-
year relationship, and was stalked by this ex-husband after
their divorce. Wellington has been diagnosed with post-
traumatic stress disorder and an unspecified anxiety
disorder.

    Wellington has several physical ailments as well. She
primarily suffers from chronic muscle pain, and she was
diagnosed with fibromyalgia in 2009. She also has a history
of back pain and chest pain, and some less serious
conditions.

    Despite her psychological and physical impairments,
Wellington was able to lead a productive life for many years.
She dropped out of high school and apparently did not work
in her 20s, but she obtained her GED at age 32. She then
completed a nine-month college program in medical
assisting and worked as a certified nursing assistant for three
years until she hurt her back. The extent of this injury is not
clear from the record, but Wellington stayed out of the work
force for six years. In 2005, she returned to work as a cashier
at a convenience store, where she worked for two and a half
years. Wellington kept this job until she was required to
work 50-hour weeks, which aggravated her back pain. She
then worked part-time at a department store for eight
months.

   In December 2008, however, Wellington repeatedly took
medical leave and was fired from her department store job
               WELLINGTON V. BERRYHILL                    5

when she did not return to work. In the month before she
was fired, Wellington went to the emergency room eight
times, and on one occasion admitted herself for a three-day
inpatient stay. She appeared anxious or complained of
anxiety-related symptoms in half of these visits, while the
other visits involved treatment for vertigo, migraine
headaches, or abdominal pain.

    In the month after losing her job, Wellington went back
to the emergency room four times, again exhibiting or
complaining of anxiety in half of these visits while seeking
unrelated treatment—for vertigo, ringing in her ears, and
arm numbness—in the rest. An emergency doctor gave
Wellington a prescription for Xanax to manage her anxiety,
and she did not return to the ER for a month afterward. In
the next visit she said her anxiety was “better now” and she
was treated for acute vomiting. Wellington returned a week
later requesting more Xanax and appearing anxious. She ran
out of medication three weeks later and again went back to
the emergency room, where she was prescribed a different
drug.

    On March 16, 2009, Wellington went to a health center
for the first time on record and was given a two-month
Klonopin prescription. Subsequent medical records show
routine treatment of her anxiety disorder. Wellington
received a one-month refill of Klonopin in May, but the
prescription was not renewed at her appointment the
following month. Wellington requested and received
another one-month refill in July. But the prescription again
was not renewed the following month.             Wellington
complained of increased life stressors and anxiety in
September, so she received a stronger prescription that was
increased once more in October. The prescription was
decreased in December when Wellington had no complaints
6                 WELLINGTON V. BERRYHILL

of anxiety, and it was not renewed in January 2010, the last
record from this office. These treatment notes indicate that
Wellington “doesn’t like taking medication,” though she
recognized that her prescriptions did “help with the pain and
the anxiety.”

    Wellington first saw a specialist for her mental health
troubles on May 26, 2010. Dr. Cushman described
Wellington as moderately anxious, but he noted that she last
took a leftover Klonopin a month ago and that “[s]he does
find it helpful in managing her anxiety.” He concluded that
Wellington will “have difficulties with regular attendance
and consistent participation at this time, with complaints of
pain, anxiety and malaise.” Still, Dr. Cushman assigned
Wellington a Global Assessment of Functioning (“GAF”)
score of 55, indicating that he believed Wellington had only
moderate psychological symptoms. 1 Dr. Cushman also
noted that Wellington would benefit from counseling.

    Wellington took a turn for the worse over the next
several months. She began seeing a therapist in June, and in
July she reported that she was having more panic attacks
because her ex-husband was trying to contact her. In
August, Wellington was tearful during most of her
counseling session, and she described being emotionally
overwhelmed because her father had developed terminal
cancer, other family members were not getting along, and
she recently had to put her dog down. Wellington was
advised to restart Klonopin and was given a new

    1
      The Social Security Administration has said that GAF scores
“should be considered as medical opinion evidence under 20 C.F.R.
§§ 404.1527(a)(2) and 416.927(a)(2) if they come from an acceptable
medical source.” Soc. Sec. Disab. Claims Handbook § 2:15 n.40 (citing
AM-13066 REV).
                WELLINGTON V. BERRYHILL                    7

prescription. Her father passed away the following month.
At her next counseling appointment, Wellington showed up
in a robe, pajamas, and hospital slippers, and she would not
make eye contact. In December, Wellington reported that
“everything got worse” after her father died. The next
month, January 2011, the therapist observed that
Wellington’s depression was only getting worse and that her
anxiety had reached new heights.

    Wellington filed for SSDI and SSI benefits on December
24, 2009, alleging a disability onset date of December 24,
2008. Her date last insured for SSDI was December 31,
2008. Wellington’s claims were initially denied, but after an
appeal and voluntary remand, an ALJ issued a partially
favorable decision. The ALJ found that Wellington’s
disability onset date was May 26, 2010, making her
ineligible for SSDI but eligible for SSI from that date
forward. The ALJ determined Wellington’s disability onset
date without calling a medical expert at the hearing. He
reasoned that medical records beginning on this date—with
Dr. Cushman’s psychological examination—showed that
Wellington became unable to complete a normal workday up
to seven days a quarter due to pain and anxiety. The district
court affirmed the ALJ’s decision, and Wellington appeals.

                             II

    We review de novo the district court’s order affirming
the Commissioner’s denial of benefits. Berry v. Astrue,
622 F.3d 1228, 1231 (9th Cir. 2010). We will affirm the
Commissioner’s decision unless it is not supported by
substantial evidence or is based on a legal error. Id.
8               WELLINGTON V. BERRYHILL

                             III

    On appeal, Wellington contends that the ALJ erred by
finding that her disability began the day she was examined
by Dr. Cushman. She argues that Social Security Ruling
(“SSR”) 82-30 required the ALJ to call a medical advisor at
the hearing to help determine her disability onset date. We
disagree.

                              A

    The onset date of a disability can be critical to an
individual’s application for disability benefits. A claimant
can qualify for SSDI only if her disability begins by her date
last insured, and these benefits can be paid for up to
12 months before her application was filed. See 42 U.S.C.
§ 423(a)(1), (c)(2), (d)(1)(A). In contrast, a claimant is
eligible for SSI once she becomes disabled, but she cannot
receive benefits for any period before her application date.
See 42 U.S.C. §§ 1382(c)(2), (c)(7), 1382c(a)(3)(A). For
both programs, the onset date is the date when the claimant
is unable to engage in any substantial gainful activity due to
physical or mental impairments that can be expected to last
for at least 12 months. 42 U.S.C. §§ 423(d)(1)(A),
1382c(a)(3)(A).

   As we recently explained in Diedrich v. Berryhill, “[t]he
ALJ is responsible for studying the record and resolving any
conflicts or ambiguities in it.” 874 F.3d 634, 638 (9th Cir.
2017) (citing Treichler v. Comm’r of Soc. Sec. Admin,
775 F.3d 1090, 1098 (9th Cir. 2014)). “But in circumstances
where the ALJ must determine the date of disability onset
and medical evidence from the relevant time period is
unavailable or inadequate, Social Security Ruling (“SSR”)
83-20 states that the ALJ should call a medical advisor.” Id.
SSR 83-20 provides:
          WELLINGTON V. BERRYHILL                  9

    Medical reports containing descriptions
of examinations or treatment of the
individual are basic to the determination of
the onset of disability. The medical evidence
serves as the primary element in the onset
determination. . . .

    With slowly progressive impairments, it
is sometimes impossible to obtain medical
evidence establishing the precise date an
impairment became disabling. Determining
the proper onset date is particularly difficult,
when, for example, the alleged onset and the
date last worked are far in the past and
adequate medical records are not available.
In such cases, it will be necessary to infer the
onset date from the medical and other
evidence that describe the history and
symptomatology of the disease process.

   ....

     In some cases, it may be possible, based
on the medical evidence to reasonably infer
that the onset of a disabling impairment(s)
occurred some time prior to the date of the
first recorded medical examination, e.g., the
date the claimant stopped working. How
long the disease may be determined to have
existed at a disabling level of severity
depends on an informed judgment of the facts
in the particular case. This judgment,
however, must have a legitimate medical
basis. At the hearing, the administrative law
10              WELLINGTON V. BERRYHILL

       judge (ALJ) should call on the services of a
       medical advisor when onset must be inferred.

SSR 83-20, 1983 WL 31249, at *2–3.

    Although Social Security Rulings do not carry the “force
of law,” they are nevertheless binding on ALJs. Molina v.
Astrue, 674 F.3d 1104, 1113 n.5 (9th Cir. 2012). These
Rulings “reflect the official interpretation of the [Social
Security Administration] and are entitled to some deference
as long as they are consistent with the Social Security Act
and regulations.” Id. (citation omitted).

   Our cases have given some guidance as to situations in
which SSR 83-20 requires an ALJ to seek a medical
advisor’s help before determining a claimant’s disability
onset date.

    In DeLorme v. Sullivan, 924 F.2d 841 (9th Cir. 1991),
we considered the case of a man with long-term disabling
depression. Id. at 844. Although DeLorme’s incapacitating
depression was not diagnosed until he belatedly saw a
mental health specialist, it was “possible that the depression
diagnosed [then] might be found to have an onset date at
some other time prior to the expiration of insured status” two
years earlier. Id. at 847–49. We held that on these facts,
“SSR 83-20 requires the administrative law judge to call
upon the services of a medical advisor and to obtain all
evidence which is available to make the determination.” Id.
at 848.

    Similarly, in Morgan v. Sullivan, 945 F.2d 1079 (9th Cir.
1991), we reversed the ALJ’s determination of the onset date
of the claimant’s mental disorders because the ALJ did not
consult a medical advisor. Id. at 1082–83. While the
claimant’s mental disability may have been triggered by a
                WELLINGTON V. BERRYHILL                     11

hernia operation in 1977, the “first unambiguous evidence in
the record of a mental impairment” occurred only in January
1980, when he was treated at a clinic for anxiety and then
referred to a counselor. Id. at 1081–82. Then in March 1980
a rheumatologist characterized the claimant as “nearly
incapacitated by severe depression and chronic anxiety.” Id.
at 1082.       Examinations in 1984 revealed possible
schizophrenia, which was confirmed in 1985. Id. On this
record the panel thought hospital visits in 1979 showed
“perhaps early evidence of progressive mental illness,” and
that there were “indications that Morgan’s mental condition
was disabling prior to December 31, 1979,” his date last
insured for SSDI. Id. at 1082.

    Next, in Armstrong v. Commissioner of Social Security,
160 F.3d 587 (9th Cir. 1998), we held that the ALJ was
required to call a medical advisor to assist in determining the
onset date where “Armstrong’s depression could have been
disabling long before” it was diagnosed. Id. at 590. After
his wife left him in 1986, Armstrong began drinking alcohol
excessively, living in his truck, and recycling aluminum cans
to gain income. Id. at 588. In 1991 or 1992, he began
suffering crying spells. Id. at 590. So even though
Armstrong was not diagnosed with mental health disorders
until 1994, a medical expert could have helped the ALJ infer
a disability onset date before Armstrong’s date last insured
in 1992. Id. at 588–89.

    Finally, in Diedrich v. Berryhill we held that the Social
Security Commissioner erred by not calling a medical
advisor at the hearing to help determine the precise onset
date of Diedrich’s disability under the circumstances there
presented. 874 F.3d at 639. The majority reasoned that SSR
83-20 required a medical advisor because there were large
gaps in the medical records documenting slow progress of
12              WELLINGTON V. BERRYHILL

illness; “the alleged onset and the date last worked are far in
the past”; and the ALJ’s assessment of the disability onset
date would have been “mere speculation without the aid of a
medical expert.” Id. at 638–39.

    Throughout our cases, we have observed that “SSR 83-
20 only requires that the ALJ assist the claimant in creating
a complete record . . . which forms a basis for [the] onset
date.” Armstrong, 160 F.3d at 590; see also DeLorme,
924 F.2d at 849. The ALJ must develop an incomplete
record by calling on a medical advisor when “medical
evidence from the relevant time period is unavailable or
inadequate.” Diedrich, 874 F.3d at 638. This requirement
most readily applies when an incomplete record clearly
could support an inference that a claimant’s disability began
when there were no contemporaneous medical records. See,
e.g., DeLorme, 924 F.2d at 847, 851 (holding that “the ALJ
must fully develop the record” when the first examination by
a psychiatrist documented a “long term functional
nonpsychotic disorder” preventing the claimant from
working). Because SSR 83-20 applies when “it may be
possible” to infer disability onset during a significant gap in
the medical records, the ALJ should also enlist a medical
expert’s help when “the evidence is ambiguous regarding the
possibility that the onset of her disability occurred” at that
time. Grebenick v. Chater, 121 F.3d 1193, 1201 (8th Cir.
1997).

    In those circumstances, “an ALJ’s assessment of the
disability onset date would be mere speculation without the
aid of a medical expert.” Diedrich, 874 F.3d at 639. “The
requirement that, in all but the most plain cases, a medical
advisor be consulted prior to inferring an onset date is merely
a variation on the most pervasive theme in administrative
law—that substantial evidence support an agency’s
                WELLINGTON V. BERRYHILL                    13

decisions.” Bailey v. Chater, 68 F.3d 75, 80 (4th Cir. 1995).
Under SSR 83-20, “medical advisors are the prescribed
mechanism for reaching the required evidentiary threshold.”
Id.

                              B

    Although in our prior cases we concluded that a medical
advisor’s appointment was necessary, we decline to do so
here. Under ordinary circumstances, an ALJ is equipped to
determine a claimant’s disability onset date without calling
on a medical advisor. We conclude that this case does not
present the unusual circumstances envisioned by SSR 83-20,
and so the ALJ did not err by determining Wellington’s onset
date without calling on a medical advisor.

     Wellington contends that SSR 83-20 applies under our
case law because her onset date could be retroactively
inferred before the date of Dr. Cushman’s examination. The
first hospital visit that could potentially cast a shadow of
disability back in time is the first relevant examination by a
qualified examiner. See Morgan, 945 F.2d at 1081–82;
DeLorme, 924 F.2d at 843–44, 849. Accordingly, the date
of Dr. Cushman’s psychological examination could trigger
SSR 83-20’s requirements because this was the first
examination by a doctor with expertise in mental health
problems. Although Wellington was previously seen many
times by emergency room physicians and health center
medical providers, none of these doctors was specially
trained to evaluate mental health, nor did any of these
doctors rigorously evaluate Wellington’s psychological
impairments.

    Here, the ALJ did not violate SSR 83-20 by finding that
Wellington’s disability onset date coincided with the date of
Dr. Cushman’s examination. An ALJ need not call on a
14              WELLINGTON V. BERRYHILL

medical advisor when the available evidence clearly could
not support an inference of disability onset during a gap in
the medical records. After all, “[t]he Ruling’s language does
not expressly mandate that the ALJ consult a medical
advisor in every case where the onset of disability must be
inferred.” Bailey, 68 F.3d at 79.

   SSR 83-20 does not apply when the record has no
meaningful gaps. A medical advisor is not required when,
despite some inadequacies, “a relatively complete medical
chronology” of the claimant’s condition during the relevant
time period is available. Pugh v. Bowen, 870 F.2d 1271,
1278 & n.9 (7th Cir. 1989). In these situations, the ALJ’s
duty to develop the record is discharged. See Armstrong,
160 F.3d at 590; DeLorme, 924 F.2d at 849.

    Also, a medical advisor is unnecessary when, based on
“the nature of the impairment (i.e., what medical
presumptions can reasonably be made about the course of
the condition),” an ALJ can reasonably and confidently say
that no reasonable medical advisor could infer that the
disability began during a period for which the claimant
lacked medical documentation. SSR 83-20, 1983 WL
31249, at *3.

    Both of those exceptions from to SSR 83-20 apply here.
The available records, tracking about three dozen encounters
with medical providers, give an adequate chronology of
Wellington’s mental health during the seventeen-month
period between her alleged onset date and first psychological
examination. These visits occurred at least once every two
months, except for a three-month gap from February to April
2010 that ended with visits in which Wellington reported and
displayed no anxiety. Although her medical providers were
not mental health professionals, they recognized and treated
her anxiety. Despite the lag between Wellington’s alleged
                WELLINGTON V. BERRYHILL                     15

onset date and the date she was examined by a specialist,
there are not so few relevant medical records on file as to
evoke the ALJ’s duty to develop the record under SSR 83-
20.

    Moreover, the nature of Wellington’s anxiety disorder is
such that a medical expert could not reasonably infer that she
became disabled for the purposes of SSDI or SSI before May
2010. To be eligible for SSDI, a claimant’s disability must
“be continuously disabling from the time of onset during
insured status to the time of application for benefits.” Flaten
v. Sec’y of Health & Human Servs., 44 F.3d 1453, 1460 (9th
Cir. 1995). Eligibility for SSI similarly requires continuous
disability after a claimant’s onset date. See 42 U.S.C.
§ 1382c(a)(3)(A). The record at the time of Wellington’s
application reflected that her lifelong chronic anxiety
disorder was exacerbated by stress and responded well to
treatment. Her disability finding was based on record
evidence, beginning with Dr. Cushman’s consultative
psychological evaluation, the first examination showing
significant mental limits. After that examination her
disorder got worse so that even with treatment, unmitigated
pain and anxiety were expected to keep her from completing
a normal workday up to seven days a quarter. But the
available evidence before then contradicts the possibility
that Wellington’s anxiety was so severe and persistent as to
keep her out of work continuously before May 2010.

    The existing medical record does not support the need
for a medical advisor because SSR 83-20 states that even
when onset of a disability can be inferred, that judgment
requires a “legitimate medical basis.” SSR 83-20, 1983 WL
31249, at *3. We recognize that Wellington had experienced
several distressing panic attacks in December 2008. But just
a few months later, the record shows that Wellington’s
16               WELLINGTON V. BERRYHILL

disabling symptoms had all but disappeared. In March 2009,
Wellington began treatment at a health center and stopped
going to the emergency room. From this time until the end
of her treatment records in January 2010, Wellington’s
medical provider prescribed anti-anxiety medication and
commented in their records about her good progress on the
drug. The provider renewed the prescription as needed,
discontinuing the medication three times when Wellington’s
symptoms faded to the point that she did not need it
anymore.      In January 2010, after Wellington’s last
prescription ended, she did not complain of anxiety or appear
to be anxious at her regular appointment or at two visits to
the emergency room that month for neck pain and bronchitis.
The next medical records in May 2010 indicate muscle pain
without anxiety early in the month, followed by an anxiety
attack on May 23 and Dr. Cushman finding her anxious three
days later. Given the increasing severity of Wellington’s
symptoms and their resistance to treatment in subsequent
months, substantial evidence supports the ALJ’s finding that
May 2010, when Dr. Cushman examined Wellington and
when the ALJ determined disability onset, stands as an
important change in the course of her disorder, after which
she could no longer attend work reliably.

    Symptoms may wax and wane during the progression of
a mental disorder. See, e.g., Garrison v. Colvin, 759 F.3d
995, 1017 (9th Cir. 2014). Those symptoms, however, may
also subside during treatment. “With adequate treatment
some individuals with chronic mental disorders not only
have their symptoms and signs ameliorated, but they also
return to a level of function close to the level of function they
had before they developed symptoms or signs of their mental
disorders.” 20 C.F.R. pt. 404, subpt. P, app. 1 (2014). Such
evidence of medical treatment successfully relieving
symptoms can undermine a claim of disability. See
                WELLINGTON V. BERRYHILL                     17

20 C.F.R. §§ 404.1520a(c)(1), 416.920a(c)(1). That is what
happened here until May 2010.

   Because the record was adequate even before Wellington
saw a mental health specialist and no reasonable medical
expert could have inferred that her disability began before
May 2010, we conclude that SSR 83-20 did not require the
ALJ to consult a medical advisor before determining
Wellington’s disability onset date.

                              IV

    We hold that the ALJ did not err by finding Wellington’s
disability onset date without calling on a medical advisor at
the hearing.

   AFFIRMED.



WATFORD, Circuit Judge, dissenting:

    I agree with the court’s discussion of the legal principles
that govern resolution of this appeal, but I disagree with the
ultimate disposition in this case. As the court explains in
section III.A, SSR 83-20 requires an ALJ to appoint a
medical advisor to assist in determining a claimant’s
disability onset date in either of two situations: (1) when
there is a meaningful gap in the medical records; or (2) when
the medical records are complete, but the available evidence
is nonetheless ambiguous as to the onset date. While there
is no significant gap in Nancy Wellington’s medical records,
in my view the evidence is ambiguous as to when her
anxiety, depression, and post-traumatic stress disorder
became disabling. As a result, I think the ALJ was required
to appoint a medical advisor here.
18             WELLINGTON V. BERRYHILL

    Evidence in the record supports a disability onset date
before May 26, 2010. In the six weeks leading up to
December 24, 2008, when Wellington contends she became
disabled, she visited the emergency room 11 times. In all of
those visits, Wellington complained of, exhibited signs of,
or was diagnosed with anxiety. During 2009, Wellington
visited the emergency room six more times due at least in
part to her anxiety and other mental disorders. During at
least eight additional medical visits in 2009, doctors also
noted and treated her anxiety. Her doctors increased her
anxiety medication dosage at least three times over the
course of that year. And on May 4, 2010, Wellington was
admitted for a multi-day inpatient hospital stay related to
anxiety, followed by an anxiety attack on May 23 and Dr.
Cushman’s examination on May 26. This evidence
demonstrates that Wellington continually struggled with her
mental impairments for at least a year and a half before the
date the ALJ determined her disability began.

    Because the evidence is ambiguous as to when
Wellington’s impairments became disabling, I think the ALJ
erred in determining that the record conclusively supports
May 26, 2010, as the date Wellington’s impairments became
severe enough to prevent her from engaging in substantial
gainful activity. See SSR 83-20, 1983 WL 31249, at *3. I
would remand for the ALJ to appoint a medical advisor in
this case.